Citation Nr: 1122105	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-05 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence have been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a stomach/digestive disorder, claimed as ulcers/digestive problems.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Houston, Texas RO.  A transcript of the hearing is of record.

The issues include a request to reopen the claims of entitlement to service connection for PTSD and hypertension, entitlement to service connection for above knee amputation and kidney disease and entitlement to nonservice-connected pension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board has determined that further development is necessary before the Board can adjudicate the issues on appeal.  

The Veteran testified during the February 2011 Board hearing that he had surgery at the VA Medical Center (VAMC) in Houston, Texas in 1980 for ulcers.  Hearing Transcript at 5.  He also indicated that he received treatment at the VAMC after he was released from active duty in February 1970.  Id.  The Board finds that the RO/AMC should attempt to locate these records and associate them with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board notes that the record contains a computer inquiry on whether the Veteran has records at the Social Security Administration (SSA).  The Social Security inquiry report indicates that the Veteran has been in receipt of SSA disability benefits as of December 2006.  The Court of Appeals for Veterans Claims (Court) has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  In addition, the duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Unfortunately, the SSA records are not associated with the claims folder.  In light of the foregoing, the Board concludes that a remand is necessary to obtain the SSA determination and associated medical records.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records related to the Veteran's stomach/digestive disorder to include records from the Houston, Texas VAMC in the 1970's (particularly after discharge in February 1970) and ulcer surgery records dated in 1980.  Please obtain any recent VA treatment records with respect to a stomach or digestive disorder and bilateral hearing loss from March 2008 to the present.  If the records are not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.

2. Contact the Social Security Administration (SSA) and request copies of any determinations and medical records used by that agency in making a determination on behalf of the Veteran for SSA benefits purposes.  Any such records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

3. Upon completion of the foregoing, and any other development deemed necessary, the Veteran's claim to reopen entitlement to service connection for bilateral hearing loss and the claim of entitlement to service connection for a stomach/digestive disorder should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



